



Exhibit 10.3


CNX RESOURCES CORPORATION EQUITY INCENTIVE PLAN
DEFERRED STOCK UNIT GRANT AGREEMENT


CNX Resources Corporation (the “Company”) hereby awards you Deferred Stock Units
under the CNX Resources Corporation Equity Incentive Plan (the “Plan”),
conditioned upon your agreement to the terms and conditions described in this
Deferred Stock Unit Grant Agreement and the “Terms and Conditions” attached
hereto (collectively referred to as the “Grant Agreement”). All of the terms of
the Plan are incorporated into this Grant Agreement as if set forth herein. To
the extent this Grant Agreement differs in any way from the terms of the Plan,
the terms of the Plan shall govern. All capitalized words that are not defined
in this Grant Agreement shall have the meanings ascribed to them in the Plan.
Name of Recipient:
[DIRECTOR NAME]
Grant Date:
_______________________, 20__
Number of Deferred Stock Units Granted:
[# of Units] Deferred Stock Units
Vesting Schedule:
Upon the earlier to occur of: (i) one year from the Grant Date, or (ii) the date
of the next regular Annual Meeting of Stockholders which occurs after the Grant
Date.
Payment Date Election:
Vested Deferred Stock Units will be paid on the earlier of: (1) the date of your
termination of service as a Director of the Company, or as soon as reasonably
practicable thereafter but in no event later than the 15th day of the third
month following such date, or (2) the date that you elected on the Payment Date
Election Form previously filed with the Company. Notwithstanding the foregoing,
Deferred Stock Units will be paid to you contemporaneously with any transaction
that will result in a Change in Control of the Company.

You have sixty (60) days following the date of this letter in which to return a
copy of this Grant Agreement to the Company with the Acknowledgment section
below properly signed and dated in order to indicate your acceptance of the
terms and conditions of your award as set forth in this Grant Agreement. If you
do not do so, your award will become null and void.
ACKNOWLEDGMENT
I hereby acknowledge and accept the terms and conditions of the Deferred Stock
Unit award evidenced by this Grant Agreement. I further acknowledge and agree
that the terms and conditions of this Grant Agreement, and the provisions of the
Plan, set forth the entire understanding between the Company and me regarding my
entitlement to receive Shares underlying the Deferred Stock Units granted to me
through this Grant Agreement and this Grant Agreement supersede all prior oral
and written agreements on that subject.


SIGNATURE:     _____________________________


PRINTED NAME: ___________________________
DATED: _______________________________, 20__
CNX Resources Corporation:                    
_________________________________                            
Nicholas J. DeIuliis                        
President and Chief Executive Officer





--------------------------------------------------------------------------------







TERMS AND CONDITIONS
Each Deferred Stock Unit granted to you under the Plan will entitle you to, and
represents the right to receive, one Share following the vesting date of that
unit. The terms and provisions of your award are subject to the provisions of
the Plan. A copy of the Plan is available upon request from Human Resources.
Other important features of your award are summarized as follows:
Special Vesting Events: Unless previously vested or forfeited (in whole or in
part), all of the Deferred Stock Units granted to you under this Grant Agreement
will vest and become nonforfeitable upon the occurrence of any of the following
events:
•
the completion of a Change in Control (as such term is defined in the Plan); or

•
the termination of your service as a Director of the Company by reason of your
death or Disability.

Notwithstanding the foregoing, no acceleration of vesting of your Shares will
occur if (A) it is determined by the Board that you have: (1) committed an act
of embezzlement, fraud, dishonesty or breach of fiduciary duty to the Company;
(2) deliberately and repeatedly violated the rules of the Company or the valid
instructions of the Board; (3) made any unauthorized disclosure of any of the
material secrets or confidential information of the Company as provided under
the proprietary information covenant set forth below; or (4) engaged in any
conduct that could reasonably be expected to result in material loss, damage or
injury to the Company and/or its Affiliates; or (B) you leave the Company’s
service for any reason other than in connection with one of the events specified
above.
Forfeitability: Should you cease to be in the service of the Company as a
Director under circumstances which do not otherwise entitle you to special
vesting of the unvested Shares subject to your award, all unvested Deferred
Stock Units and any rights to the underlying Shares will be immediately
forfeited to the Company upon such cessation for no consideration, and you will
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled units.
Transferability: The Shares paid to you in connection with your Deferred Stock
Units will be registered under the Federal securities laws. Subsequent sales of
those Shares will be subject to: (i) the terms and conditions set out in the
Prospectus, (ii) any market black-out periods the Company may impose from time
to time, (iii) the requirements of the Company’s insider trading policies, and
(iv) applicable securities laws.
Deferred Stock Units and any future right to receive Shares pursuant to Deferred
Stock Units may not be assigned, transferred, pledged, hypothecated or disposed
of in any way (whether by operation of law or otherwise) and shall not be
subject to execution, attachment or similar process. However, any Deferred Stock
Units which have vested but have not been paid to you as of the date of your
death may be transferred following your death pursuant to the provisions of your
will or the laws of inheritance.
Federal and State Taxation: You will recognize income for Federal and state
income tax purposes and self-employment tax purposes on the date you are paid
Shares, and you must satisfy your income and other tax obligations applicable to
that income. The amount of your taxable income will be equal to the Fair Market
Value on the payment date of the Shares times the number of Shares to be paid to
you on that date.


2



--------------------------------------------------------------------------------





Stockholder Rights: You will not have any stockholder rights, including voting
rights and actual dividend rights, with respect to the Shares underlying the
Deferred Stock Units granted to you until you become the record holder of the
underlying Shares following their actual issuance to you.
Dividend Equivalent Rights: If a regular cash dividend is declared on the
Company’s Shares at a time when you have Deferred Stock Units, you will be
entitled to dividend equivalent payments equal to the cash dividends declared on
the Shares. Dividend equivalents are converted into additional Deferred Stock
Units based on the following formula, rounded up to the nearest whole share:
X = (A x B)/C, where
X    =    the additional number of Shares which will become subject to your
award by reason of the cash dividend;
A    =    the number of unissued Shares subject to this award as of the record
date for such dividend;
B    =    the per Share amount of the cash dividend; and
C    =    the closing price per Share on the New York Stock Exchange on the
        payment date of such dividend.
The additional Shares resulting from such calculation will be subject to the
same terms and conditions (including, without limitation, any applicable vesting
requirements, forfeiture provisions and deferral election) as the unissued
Shares subject to this award.
Other Adjustments: In the event of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other similar
change affecting the Company’s outstanding common stock as a class without the
Company’s receipt of consideration, the number and/or class of securities
subject to your award will be appropriately adjusted to preclude any dilution or
enlargement of your rights under the award.
Payment Acceleration upon a Change in Control: In the event of a Change in
Control, you will be paid the underlying Shares contemporaneous with the closing
of the Change in Control transaction regardless of any Payment Date Election
made by you (subject to any applicable limit). In all other cases, your vested
Shares will be delivered to you on the date provided in your Payment Date
Election Form, or as soon as administratively feasible thereafter.
Proprietary Information Covenant: As a further condition to your right and
entitlement to receive the Shares of the Company’s common stock subject to your
award, you hereby agree to abide by the terms and conditions of the following
proprietary information covenant:
You and the Company agree that certain materials, including (without limitation)
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets. Accordingly, you will
not at any time during or after your service with the Company and its Affiliates
disclose or use for your own benefit or purposes or the benefit or purposes of
any other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise other than the Company and any
of its Affiliates, any proprietary confidential information or trade secrets,
provided that the foregoing shall not apply to information which is not unique
to the Company or any of its Affiliates or which is generally known to the
industry or the public other than as a result of your breach of this covenant.
You agree that upon termination


3



--------------------------------------------------------------------------------





of your service with the Company and its Affiliates for any reason, you will
immediately return to the Company all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, which
in any way relate to the business of the Company and its Affiliates, except that
you may retain personal notes, notebooks and diaries. You further agree that you
will not retain or use for your own account at any time any trade names,
trademark or other proprietary business designation used or owned in connection
with the business of the Company or any of its Affiliates. Notwithstanding
anything contained herein to the contrary, this Agreement shall not prohibit
disclosure of proprietary confidential information if (i) it is required by law
or by a court of competent jurisdiction or (ii) it is in connection with any
judicial, arbitration, dispute resolution or other legal proceeding in which
your legal rights and obligations as a director or under this Agreement are at
issue; provided, however, that you shall, to the extent practicable and lawful
in any such event, give prior notice to the Company of your intent to disclose
proprietary confidential information so as to allow the Company an opportunity
(which you shall not oppose) to obtain such protective orders or similar relief
with respect thereto as may be deemed appropriate.


Notwithstanding the foregoing, nothing in this Agreement restricts or prohibits
you from reporting possible violations of law or regulation to any governmental
agency or entity, including but not limited to, the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or from making other disclosures that are protected under state or
federal law or regulation. You do not need the prior authorization of the
Company to make such reports or disclosures. You are not required to notify the
Company that you have made any such reports or disclosures. The Company
nonetheless asserts, and does not waive, its attorney-client privilege over any
information appropriately protected by the privilege.


Failure to Enforce Not A Waiver: The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.


Legends: The Company may at any time place legends referencing the provisions of
this Agreement, and any applicable federal or state securities law restrictions
on all certificates, if any, representing the Shares relating to this award.


Governing Law: This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to the conflicts of laws
provisions thereof.


Amendments: This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, the Company may, in its sole discretion and
without your consent, modify or amend the terms and conditions of this award,
impose conditions on the timing and effectiveness of the issuance of the Shares,
or take any other action it deems necessary or advisable, to cause this award to
comply with Section 409A of the Code (or an exception thereto). Notwithstanding,
you recognize and acknowledge that Section 409A of the Code may impose upon you
certain taxes or interest charges for which you are and shall remain solely
responsible.


Section 409A: This Award is intended to comply with Section 409A of the Code (or
an exception thereto) and the regulations promulgated thereunder and shall be
construed accordingly. Notwithstanding, you recognize and acknowledge that
Section 409A of the Code may impose upon you certain taxes or interest charges
for which you are and shall remain solely responsible.


Notices: Any notice, request, instruction or other document given under this
Agreement shall be in writing and shall be addressed and delivered, in the case
of the Company, to the Secretary of the Company at the principal office of the
Company and, in your case, to your address as shown in the records of the
Company or to such other address as may be designated in writing by either
party.




4



--------------------------------------------------------------------------------





Award Subject to Plan: This award is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference.


Entire Agreement: This Agreement and the Plan are: (i) intended to be the final,
complete, and exclusive statement of the terms of the agreement between you and
the Company with regard to the subject matter of this Agreement; (ii) supersede
all other prior agreements, communications, and statements, whether written or
oral, express or implied, pertaining to that subject matter; and (iii) may not
be contradicted by evidence of any prior or contemporaneous statements or
agreements, oral or written, and may not be explained or supplemented by
evidence of consistent additional terms.
Prospectus: An updated prospectus summarizing the principal features of that
Plan has been prepared and is attached hereto as Exhibit A; additional copies of
the updated prospectus are available upon request from the Corporate Secretary
at the Company’s executive offices at 1000 CONSOL Energy Drive, Canonsburg,
Pennsylvania 15317.


Attachments:
Exhibit A –Prospectus for the CNX Resources Corporation Equity Incentive Plan






5



--------------------------------------------------------------------------------





EXHIBIT A
PROSPECTUS RELATING TO
CNX RESOURCES CORPORATION
EQUITY INCENTIVE PLAN


6

